Lumpkin, J.
Where a transcript of the record of a decree purporting to have been rendered by a court of record of another State has been duly certified under the act of Congress, embodied in section 3830 of the Code, this is sufficient evidence of the validity of such decree, although it does not appear to have been signed by the chancellor. Nor, in such case, is it at all essential to show that he signed the minutes of the court by which such decree was rendered. Judgment affirmed.
17. II. Payne and Copeland & J achson, for plaintiff in error. R. M. W. Grlenn, contra.